—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted summary judgment in favor of defendant. Plaintiffs failed to controvert unequivocal evidence submitted by defendant that it did not manufacture a Model 85-5 beverage tank and that it imprinted its name on every beverage tank it manufactured. Thus, defendant could not have distributed or sold the beverage tank which allegedly caused the injury. (Appeal from Order of Supreme Court, Cayuga County, Corning, J.—Summary Judgment.) Present—Dillon, P. J., Doerr, Balio, Lawton and Davis, JJ.